*336MEMORANDUM BT THE COURT.
This is a suit brought by the plaintiff for the recovery of the sum of $200,000, which the plaintiff alleges would have been its profits if the United States had not failed to supply the plaintiff with the number of poles set out in the contract between the parties.
In the first place there is no evidence as to what the profits would have been had the plaintiff marketed the 500,-000 poles sold to it by the defendant.
In the second place the plaintiff abandoned its contract after having applied for and obtained an extension of time and without ascertaining how many poles were on the sale area.
In the third place the evidence tends to show that there were 500,000 poles on the sales area.
The petition must be dismissed, and it is so ordered.